     Case 2:20-cr-00154 Document 239 Filed 03/22/21 Page 1 of 4 PageID #: 726



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 2:20-00154-03

CAROL BELTON


                        MEMORANDUM OPINION AND ORDER


           In Charleston, on March 18, 2021, came the defendant

Carol Belton, in person and by counsel, Brian Yost, Esquire, and

came the United States by Joshua C. Hanks, Assistant United

States Attorney, for the purpose of considering the defendant’s

plea of guilty to Count One of the indictment, charging her with

conspiracy to distribute a quantity of methamphetamine, in

violation of Title 21, United States Code, Section 846.               Shamika

Wade, United States Probation Officer, appeared on behalf of the

United States Probation Department.

           The court inquired of the defendant, addressing her

personally and by counsel, to determine the competency of the

defendant to proceed.        The court found the defendant competent.

           The Assistant United States Attorney then offered for

the court’s consideration and summarized the entirety of a

written plea agreement signed by both the defendant and her
   Case 2:20-cr-00154 Document 239 Filed 03/22/21 Page 2 of 4 PageID #: 727



counsel, which signatures the defendant and her counsel

acknowledged in court.

         The court informed the defendant of the maximum

penalties to which she will be exposed by virtue of her plea of

guilty and defendant acknowledged her understanding of the same.

        The court next inquired as to the defendant’s plea and

the defendant responded that she intended to plead guilty.             The

court explained the range of penalties to which the defendant

would be exposed by virtue of her guilty plea.          The court also

explained the statute under which this action is prosecuted and

the elements which the United States would have had to prove,

beyond a reasonable doubt, had the matter been tried.            The

Assistant United States Attorney then stated the factual basis

establishing that the defendant committed the offense to which

she was pleading guilty.      The defendant admitted that the factual

basis as stated was substantially true.

        The court inquired of the defendant personally as to

whether any threats or promises had been made to her to induce

her to plead, whether any predictions were made regarding the

sentence she might receive, and whether she had any second

thoughts about entering a plea of guilty, to which questions the

defendant responded in the negative.



                                      2
   Case 2:20-cr-00154 Document 239 Filed 03/22/21 Page 3 of 4 PageID #: 728



          Based upon the defendant’s plea of guilty, as well as her

factual admission of guilt, the court found that there existed a

factual and legal basis for the defendant’s plea of guilty.

Based upon the United States’ proffer of evidence against the

defendant, the court found that there also existed an independent

factual basis for the defendant’s plea of guilty.           The court

further found that the defendant tendered her plea of guilty

voluntarily and with a full understanding and awareness of the

constitutional and other rights which she gives up by pleading

guilty, and with an awareness of what the United States would

have to prove against her if the case went to trial.            The court

further found that the defendant had an appreciation of the

consequences of her plea and accepted the defendant’s plea of

guilty.

          Pursuant to Sentencing Guideline § 6B1.1(c), the court

deferred acceptance of the plea agreement and an adjudication of

guilt pending receipt of the presentence investigation report.

Accordingly, the court adjudges and the defendant now stands

provisionally guilty of Count One of the indictment.

          The court scheduled the disposition of this matter for

June 8, 2021, at 12:00 p.m., in Charleston.          The Probation

Department is directed to conduct a presentence investigation in

this matter and to provide a report to this court.           Unless
                                      3
   Case 2:20-cr-00154 Document 239 Filed 03/22/21 Page 4 of 4 PageID #: 729



otherwise directed by this court, the probation officer is not to

disclose the officer’s sentencing recommendation to anyone except

the court.

        Sentencing Memoranda are NOT required.                 If a party wishes

to file a sentencing memorandum, that memorandum must be filed no

later than TWO business days prior to the sentencing hearing.

        The court found by clear and convincing evidence that the

defendant was not a flight risk or a danger to the community and

continued the defendant on a $10,000 unsecured bond.                     Defendant=s

release on bond shall be subject to the same conditions imposed

when bond was originally set.

        The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, the United States Marshal

for the Southern District of West Virginia and the Probation

Office of this court.

        IT IS SO ORDERED this 22nd day of March, 2021.

                                          ENTER:


                                           David A. Faber
                                           Senior United States District Judge




                                      4
